Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

No Rejection given under 35 USC § 101
A computer-implemented method comprising: receiving, by a dialog system, an input spoken utterance; generating, by the dialog system, a vector representation of the input spoken utterance; 
generating, by the dialog system using a match function, a match score for each key-value pair in a plurality of key-value pairs, wherein the match score generated for each key- value pair is indicative of a degree of matching of a key of the key-value pair to the vector representation of the input spoken utterance, wherein each key in the plurality of key-value pairs is a multidimensional vector representation of a sentence, and wherein the match function is configured to generate a higher match score for a match of two different keys having the same associated value than for a match of two different keys having different associated values; 
identifying, by the dialog system based upon the match scores generated for the plurality of key-value pairs, a particular key-value pair from the plurality of key-value pairs with the highest match score; and 
outputting, by the dialog system, a value associated with the particular key-value pair as a value for the input spoken utterance.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
YES. The claims recite the step of generating using a match function, identifying, and outputting… Such steps are significantly more (see interim examples) than arrangement of data, producing manipulated results, or simple comparisons, etc.. Similarly the steps are not reasonable parallels to a process that can be performed mentally without subjectively stating that the human brain or thinking can routinely and reasonably exhibit the claims in such a multi-dimensional approach. At best a human can compare matches in their mind in memorization schemes, language translation, etc. without the express significant steps, such as in efficient non-parallel processing approaches as is expected by human activity.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005776 A1 Curtis; Bryce A. et al. (hereinafter Curtis) in view of US 9299347 B1 Siohan; Olivier et al. (hereinafter Siohan).
Re claims 1, 8, and 15, Curtis teaches 
A computer-implemented method comprising: receiving, by a dialog system, an input spoken utterance; (input speech 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
generating, by the dialog system using a match function, a match score for each key-value pair in a plurality of key-value pairs, wherein the match score generated for each key- value pair is indicative of a degree of matching of a key of the key-value pair to the vector representation of the input spoken utterance, wherein each key in the plurality of key-value pairs is a multidimensional vector representation of a sentence, and wherein the match function is configured to generate a higher match score for a match of two different keys having the same associated value than for a match of two different keys having different associated values; (highest score for matching pairs against input, iterative next speech can be in put which is unrelated to the first speech e.g. “What time is it” followed by “Tell me about Mars”, multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
identifying, by the dialog system based upon the match scores generated for the plurality of key-value pairs, a particular key-value pair from the plurality of key-value pairs with the highest match score; and (highest score for matching pairs against input, iterative next speech can be in put which is unrelated to the first speech e.g. “What time is it” followed by “Tell me about Mars”, multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
outputting, by the dialog system, a value associated with the particular key-value pair as a value for the input spoken utterance. (the action or result is the output, highest score for matching pairs against input, iterative next speech can be in put which is unrelated to the first speech e.g. “What time is it” followed by “Tell me about Mars”, multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)

However while Curtis teaches word pair scoring and matching, it fails to teach key value as analogous to words assigned in an index scheme in memory, particularly :
key-value (Siohan key value pair expressly col 12 lines 25-61)
generating, by the dialog system, a vector representation of the input spoken utterance; (Siohan vector with dimensionality expressly col 12 lines 25-61)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtis to incorporate the above claim limitations as taught by Siohan to allow for feature vector usage and indexing using memory key values for express organization of data and optimization of dimensionality in vector space by reduction thereof to preserve clean speech and cleaned up intent.

Re claims 4, 11, and 17, Curtis teaches 
4. The method of claim 1, wherein values, of the plurality of key-value pairs, are intents. (intents 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)

Re claims 5, 12, and 18, Curtis teaches 
5. The method of claim 1, wherein: the keys, of the plurality of key-value pairs, are representations of questions; (questions for comparisons 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
the values, of the plurality of key-value pairs, are answers corresponding to 4 respective questions; (answers from questions for comparisons 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
the output value associated with the particular key-value pair corresponds to a selected answer; and (from highest score, answers from questions for comparisons 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
the value is output as an answer to the input spoken utterance. (action/output from highest score, answers from questions for comparisons 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)

Re claims 6, 13, and 19, Curtis teaches 
6. The method of claim 1, wherein the input spoken utterance is a first input spoken utterance, the value is a first value, the match score is a first match score, and the method further comprises: after outputting the first value for the first input spoken utterance, updating, by the dialog system, the plurality of key-value pairs to include additional key-value pairs; (learning from previous action as updating, highest score for matching pairs against input, iterative next speech can be in put which is unrelated to the first speech e.g. “What time is it” followed by “Tell me about Mars”, multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
receiving, by the dialog system, a second input spoken utterance; (a subsequent unrelated second input is received with both inputs having multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
generating, by the dialog system using the match function, a second match score for each key-value pair in the updated plurality of key-value pairs, wherein the match function is unchanged between generating the first match score and generating the second match score; (a subsequent unrelated second input is received with both inputs having multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
identifying, by the dialog system, a second particular key-value pair from the updated plurality of key-value pairs with the highest match score; and (a subsequent unrelated second input is received with both inputs having multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)
outputting, by the dialog system, a second value associated with the second particular key-value pair as a value for the input spoken utterance. (a subsequent unrelated second input is received with both inputs having multiple scores for multiple contexts of intent are generated 0031 0017 0022-0026 0033 0038 00443fig. 3 fig. 4)


Claims 2, 3, 7, 9, 10, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200005776 A1 Curtis; Bryce A. et al. (hereinafter Curtis) in view of US 9299347 B1 Siohan; Olivier et al. (hereinafter Siohan) and further in view of US 20200043483 A1 Prabhavalkar; Rohit Prakash et al. (hereinafter Prabhavalkar).
Re claims 2, 9, and 16, Curtis in view of Siohan fails to teach
2. The method of claim 1, further comprising: training the match function using training data, wherein the training comprises adjusting a set of parameters associated with the match function by minimizing a loss function. (Prabhavalkar training using one or more layers minimizing loss or maximizing likelihood 0004 0044 0045 0054 0062)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtis in view of Siohan to incorporate the above claim limitations as taught by Prabhavalkar to allow for optimization of training in the learning method of Curtis using enhanced neural like approaches to optimizing training and adapting of data to predict future inputs.

Re claims 3 and 10, Curtis in view of Siohan fails to teach
3. The method of claim 1, further comprising: training the match function using training data, wherein the training comprises adjusting a set of parameters associated with the match function by maximizing a likelihood function. (Prabhavalkar training using one or more layers minimizing loss or maximizing likelihood 0004 0044 0045 0054 0062)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtis in view of Siohan to incorporate the above claim limitations as taught by Prabhavalkar to allow for optimization of training in the learning method of Curtis using enhanced neural like approaches to optimizing training and adapting of data to predict future inputs.

Re claims 7, 14, and 20, Curtis in view of Siohan fails to teach
7. The method of claim 1, wherein: the match function includes one of a cosine similarity function, a bilinear function, a single-layer network, a multilayer network, or a nearest-neighbor function. (Prabhavalkar training using one or more layers minimizing loss or maximizing likelihood 0004 0044 0045 0054 0062)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Curtis in view of Siohan to incorporate the above claim limitations as taught by Prabhavalkar to allow for optimization of training in the learning method of Curtis using enhanced neural like approaches to optimizing training and adapting of data to predict future inputs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210082410 A1	Teserra; Saba Amsalu
Intent extraction

US 20100094673 A1	Lobo; Stephen Kenneth et al.
Keyword comparisons

US 20200273078 A1	Xu; Yang et al.
Key values in documents ASR capable

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov